Citation Nr: 0409610
Decision Date: 04/14/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-08 450A	)	DATE JUL 16 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


 CORRECTED ORDER


     The following corrections are made in a decision issued by the Board in this case on April 14, 2004:

On page 2, the last paragraph which begins with The Veterans Claims Assistance Act . . . is deleted.

On page 3, the first full paragraph which begins with Review of the claims folder fails . . . is deleted.

On page 3, in the second full paragraph the phrase With respect to the duty to assist, is deleted.

On page 3, instruction #1 is deleted from the remand instructions and the subsequent instructions are to be renumbered accordingly.

On page 4, instruction #3 is corrected to begin with the following phrase, Following the aforementioned development.


		
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0409610	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  01-08 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran has qualifying wartime service to be entitled 
to improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran originally presented a claim for non-service connected 
pension benefits in November 1996.  This claim was denied by means 
of a January 1998 rating decision because the veteran did not have 
qualifying wartime service.  The veteran submitted a claim to 
reopen the matter and was granted non-service connected pension 
benefits by means of a September 1999 rating action.  
Subsequently, the veteran was issued a June 2000 letter informing 
him that he had been wrongly granted non-service connected 
disability pension because he did not meet the wartime service 
requirements.  Consequently, the veteran presented a June 2001 
notice of disagreement with this rating action and perfected his 
appeal in October 2001.  The Board notes that the veteran was 
granted individual unemployability, effective as of October 1, 
1999.  

The Board notes that the veteran still has a pending claim of 
entitlement to Aid and Attendance benefits.  Accordingly, this 
matter is referred to the RO for any appropriate adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002), was enacted in 2000.  Among other things, it 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his representative, 
if any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's behalf.  
Id.  

Review of the claims folder fails to reveal notice from the RO to 
the veteran and his representative that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  There is no 
evidence in the claims folder that the veteran has received a VCAA 
letter regarding what information is necessary in order to 
substantiate a claim for improved pension benefits based on 
qualifying wartime service.  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

With respect to the duty to assist, the Board notes that the 
veteran requested a hearing on his October 2001 VA Form 9.  In 
accordance with the veteran's request, a hearing was scheduled for 
March 11, 2004.  However, the veteran submitted a letter in 
January 2004 requesting that the hearing be rescheduled.  
Accordingly, a remand is required in order to accommodate the 
veteran's request.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate steps to comply with 
notifying the veteran and his representative of the requirements 
of the VCAA, to include notifying the veteran of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate a claim for improved pension benefits 
based on qualifying wartime service and of what information the 
veteran should provide and what information VA will attempt to 
obtain on his behalf, as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable legal precedent.  It 
should allow the appropriate opportunity for response.

2.  The RO should reschedule the veteran's BVA hearing.  

3.  The RO should then readjudicate the issue on appeal to include 
consideration of all evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should furnish the veteran 
and his representative with a supplemental statement of the case 
and afford applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).








